166 Mich. App. 389 (1988)
419 N.W.2d 791
PEOPLE
v.
CALABRO
Docket No. 95115.
Michigan Court of Appeals.
Decided February 16, 1988.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief, Appellate Division, and Graham K. Crabtree, Assistant Prosecuting Attorney, for the people.
Bufalino & Palazollo, P.C. (by William E. Bufalino II and Dominick J. Sorise), for defendant.
Before: M.J. KELLY, P.J., and DOCTOROFF and J.T. CORDEN,[*] JJ.
M.J. KELLY, P.J.
Following a bench trial, defendant was convicted as charged on four counts of first-degree criminal sexual conduct, MCL 750.520b; MSA 28.788(2). He was subsequently *391 sentenced to seventeen to fifty years in prison on each count, sentences to run concurrently. Defendant appeals as of right.
Defendant, a fifty-five-year-old man, was convicted of four counts of criminal sexual conduct with his two stepdaughters, who were both under the age of thirteen. The incident that supports the charges and defendant's convictions took place in January, 1985, when the girls' mother was hospitalized.
The mother, Cynthia Calabro, became aware of defendant's assault on her children on July 8, 1985. She confronted defendant that evening in their home. After this confrontation defendant left the home and the mother went to the police. The next day, the police accompanied the mother to the home. When they arrived, the telephone was ringing. The mother answered the phone and a police officer picked up the extension and listened in on the conversation.
The first issue raised by defendant concerns this telephone conversation. Defendant contends that the trial court abused its discretion when it allowed the police officer, over defense objection, to testify about admissions made by defendant during this telephone conversation. However, defendant's objection at trial was that it was impossible to tell whether defendant's admissions during the telephone conversation pertained to the incident defendant was charged with. On appeal defendant is now arguing that the testimony about the phone conversation should have been excluded because the police officer eavesdropped on a private conversation without first obtaining a search warrant. Since defendant did not make this objection at trial, absent a miscarriage of justice this issue is not preserved for appeal. MCL 769.26; MSA *392 28.1096. People v Juarez, 158 Mich App 66, 71; 404 NW2d 222 (1987).
In People v Beavers, 393 Mich 554; 227 NW2d 511 (1975), cert den 423 US 878 (1975), the Supreme Court held that the Michigan Constitution requires the police to obtain a search warrant prior to monitoring a conversation, even where one party to the conversation has consented to the monitoring. Therefore, on the facts presented, despite Cynthia Calabro's consent to the police officer's listening on the phone extension, because no search warrant was previously obtained the officer's testimony concerning the conversation was improperly admitted.
Despite this conclusion, because the testimony was harmless beyond a reasonable doubt, reversal is not required. MCR 2.613(A). The evidence that defendant was guilty was overwhelming. Furthermore, because Cynthia Calabro's testimony about defendant's admissions made during the telephone conversation were properly admitted, the police officer's testimony on the subject merely corroborated the mother's testimony and was not a sine qua non to a finding of defendant's guilt. Admission of the testimony of the police officer did not cause a miscarriage of justice.
Defendant next argues that it was error to allow rebuttal testimony from the officer in charge concerning statements made by defendant after his arrest. Defendant contends this testimony should have been presented during the prosecution's case in chief and not after defendant testified, for the purpose of rebutting defendant's testimony.
When cross-examining defendant, the prosecution asked whether defendant had told police that he loved his two stepdaughters and that he was afraid to go to prison because of harassment of child molesters. Defendant denied making these *393 statements to the police. Following defendant's testimony, the prosecution called Officer Haggerty to rebut defendant's denial that he made these statements.
A witness may not be called on rebuttal to give testimony which tends to prove the crime itself, or the immediate surroundings of the crime. People v McGillen #1, 392 Mich 251; 220 NW2d 677 (1974); People v Losey, 413 Mich 346; 320 NW2d 49 (1982). Testimony concerning defendant's admission to the police was evidence tending to prove the charge and should have been introduced during the prosecution's case in chief. However, error in admission of this evidence was not so egregious as to require reversal. Defendant offered an explanation of the statements during his cross-examination. Evidence of other incriminating statements made by defendant to his wife had already been admitted. The evidence contested here did not introduce a new issue and, in view of the overwhelming evidence against defendant, this error does not justify reversal and was harmless beyond a reasonable doubt.
Defendant's final argument is that this case should be remanded for resentencing. The basis for this claim is defendant's assertion that the sentencing judge improperly penalized defendant for maintaining his innocence.
Defendant was sentenced on July 21, 1986, to a prison term of seventeen to fifty years on each of the four convictions, sentences to run concurrently. Defendant made several objections to the presentence report, including the statement in the report that defendant showed no remorse. The sentencing judge held that including this statement in the presentence report was appropriate, since "whether or not he expresses Remorese [sic] is certainly relevant."
*394 The trial court then sentenced defendant, stating that it had had an opportunity to pass judgment on the testimony of the two victims and of the defendant and that defendant's story was beyond belief. The trial court concluded: "Consequently, I believe you perjured yourself on the witness stand."
In People v Wesley, 428 Mich 708, 711; 411 NW2d 159 (1987), two justices of the Supreme Court held:
[W]hile a sentencing court cannot, in whole or in part, base its sentence on a defendant's refusal to admit guilt, People v Yennior, 399 Mich 892; 282 NW2d 920 (1977), evidence of a lack of remorse can be considered in determining an individual's potential for rehabilitation.
The facts in Wesley are very similar to those presented here. In Wesley, the defendant was a fifty-seven-year-old man who was convicted of one count of first-degree criminal sexual conduct with a seven-year-old girl. Defendant denied the offense and argued that his case should be remanded for resentencing because the trial court erred in considering defendant's refusal to admit guilt.
In the concurring opinion of Justice BRICKLEY in Wesley (concurring in the result of the case since he did not think the trial court relied on defendant's lack of remorse to support the sentence imposed), the conclusion was drawn that a distinction between a defendant's continued refusal to admit guilt and a lack of remorse was largely illusory. Justice LEVIN concurred with Justice BRICKLEY, and Justice CAVANAGH, writing separately, reached the same result, with Justice BOYLE concurring. These four opinions amount to an imprecision which affirms the Court of Appeals. Not resonantly perhaps, but that may come later. *395 We think that in a bench trial the judge's observation that defendant lied on the stand is so closely akin to an assessment of credibility that it is not tantamount to enhancing his sentence for refusal to admit guilt. Defense counsel at sentencing moved to strike the presentence reporter's observation that defendant showed no remorse. After arguments the court stated:
I think that it's an appropriate comment for the Probation Officer to make in the Probation report. Obviously, I found the Defendant guilty after listening to all the testimony including his explanation from the witness stand. Having found him guilty, I think the question of whether or not he expresses remorse is certainly relevant. I will deny your motion with respect to that matter.
In passing sentence the court stated its belief as to the parameters of the crime and criminal as follows:
I think you're a danger to the community. I think that you're an extreme danger because this kind of behavior is difficult to understand and I'm told difficult to cure. You have used subterfuge and you have exploited these two children. I consider you to be in the category of the most serious offender who is most likely to be a threat and for that reason, it is the sentence of this Court that you stand committed to the Michigan Department of Corrections to serve a term of not less than seventeen years minimum and a maximum term of not more than 50 years.
If the lead opinion in Wesley may be considered precedential, we believe it applicable here:
If, however, the record shows that the court did no more than address the factor of remorsefulness *396 as it bore upon defendant's rehabilitation, then the court's reference to a defendant's persistent claim of innocence will not amount to error requiring reversal. [428 Mich 713.]
We therefore conclude that a defendant's lack of remorse may be considered by a court in imposing sentence. It is undeniable that when a defendant is remorseful it is urged in mitigation by him or on his behalf, and it is healthful to ventilate the process from both perspectives rather than to sanction the use in amelioration while condemning it in aggravation.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.